           Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 1 of 24



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Defendant
     RANDALL STEVEN CURTIS
7
                                UNITED STATES DISTRICT COURT
8

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                                Case No. 19 Cv 2184 PJH
12   “AMY,” et al.,
                                                DECLARATION OF ETHAN A. BALOGH IN
13                    Plaintiffs,               SUPPORT OF DEFENDANT CURTIS’S
                                                MOTION FOR JUDGMENT ON THE
14
                                                PLEADINGS, SUMMARY JUDGMENT,
     RANDALL STEVEN CURTIS,
15                                              AND/OR PARTIAL SUMMARY JUDGMENT

16                     Defendant.               Date: February 17, 2021
                                                Time: 9:00 a.m.
17

18                                              Date Filed: June 21, 2021
                                                Trial Date: None Set
19
                                                Before the Honorable Phyllis J. Hamilton
20
                                                Chief United States District Judge
21

22

23

24

25

26

27

28
     Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 2 of 24



 1          I, ETHAN A. BALOGH, declare under penalty of perjury as follows:

 2          1. I am a partner at the law firm of Coleman & Balogh LLP, am admitted to practice

 3   before this Court, and represent Defendant Randall Curtis in this case. I state the following on

 4   personal knowledge, and if called as a witness, could competently testify to the facts presented in

 5   this declaration.

 6          2. Attached hereto as Exhibit A is a true and correct copy of Plaintiffs’ counsel’s January

 7   24, 2018 to defense counsel.

 8          3. In 2011, Plaintiffs counsel James Marsh published James R. Marsh, Masha’s Law: A

 9   Federal Civil Remedy for Child Pornography Crimes, 61 Syracuse L. Rev. 459, 494-95 (2011).

10   Therein, Marsh noted that he “was instrumental” in drafting Masha’s law, which he claims he

11   “introduced and passed.” Id. at 461. Based on this claims by Plaintiffs’ counsel, as well as his

12   declaration, filed in this case at ECF 95-4, in which Plaintiffs’ counsel Marsh bragged that “[i]n

13   2017, I assisted Senator Diane Feinstein in updating 18 U.S.C. 2255[,]” as well as other similar

14   claims of legislative participation Plaintiffs’ counsel made to the United States during this civil

15   case, I timely served upon Plaintiffs Requests for Production seeking documents reflecting

16   Plaintiffs’ and their counsel’s work with Congress to amend section 2255. A true and correct

17   copy of those Requests for Production are attached hereto as Ex. B. A true and correct copy of

18   the interrogatories I served at that same time is attached hereto as Exhibit C. Although Plaintiffs’

19   responses to those all of those discovery requests came due at the end of November, to date,

20   Plaintiffs have not provided any discovery responses. Defendant will seek a continuance of the

21   hearing of this motion until such time as Plaintiffs’ obligations to provide evidence of its work

22   with the legislature to amend section 2255 after Curtis had been charged have been resolved,

23   either cooperatively now, or by motion practice should Plaintiffs continue to refuse response to

24   timely served and valid discovery requests.

25          4.   On September 17, 2020, I provided notice to the United States regarding the legal

26   issues presented in the parties’ competing briefs with respect to Plaintiffs’ motion to strike

27   alternative defenses. Attached here to as Exhibit D is a true and correct copy of my

28   correspondence to Government counsel. As reflected therein, I attached copies of ECF Nos. 107,

                                                        1
     DECL. OF ETHAN A. BALOGH
     19 CV. 2184 PJH
     Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 3 of 24



 1
     107-1, and 111 with that correspondence and asked the Government to accept our briefing as our
 2
     Fed. R. Civ. P. 5.1 notice. The Government never objected to that notice in any way.
 3
            I declare that the foregoing is true and correct under penalty of perjury under the laws of
 4
     the United States.
 5
     Dated: January 19, 2021                          /s/ E A Balogh
 6                                                ETHAN A. BALOGH
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2
     DECL. OF ETHAN A. BALOGH
     19 CV. 2184 PJH
Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 4 of 24




                 EXHIBIT A
                       Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 5 of 24




                                         CAROLL. HEPBURN, P.S.
                                                    ATTORNEYS AT LAW


                                   January 24, 2018


    CAROL L. HEPBURN
    Attorney at Law                VIA EMAIL TO shawn@shawnhalbertlaw.com
    l icensed in W•sh!ngton        AND ORIGINAL VIA U.S. MAIL
    •nd Oregon                     Shawn Halbert
                                   214 Duboce Avenue
                                   San Francisco, CA 94103
    J. WILLIAM SAVAGE
    Ali.Viii.:)' ii: t l.a\ ·l ,      Re:    Randaii Steven Curtis
    Of Counsel                               NDCA No.: 3:16-cr-00510-Sl-1
    Licensed in Washington
    a nd Oregon
                                   Dear Mr. Halbert:

                                       I am the attorney for the victims in the child pornography series
    MICHELLE 0 . SPARKS
    Paralegal                      known as Vicky, Marineland, At School, Sierra, Skylar and Sally of
                                   Jan_Socks, Maureen of Lighthouse and Pia of Sweet Sugar .. Last year
                                   my clients received notices from the Department of Jt,Jstice that your
                                   client posse~sed or distributed their child sex abuse image~ or videos.
    IN SEATn.E:
    200 FIRST A VENUE WEST             Our firm is working in conjunction with the Ma~sh Law Firm whose
    5UITE550                       principle, James R. Marsh, is licensed in the District of Columbia. Mr.
    SEATnE, WASHINGTON
                                   Marsh represents the child pornography victims in the Misty, Jessica,
    98119
    TELEPHONE:                     Casseopia of Lighthouse, Erika and Tori of Pink Heart Sisters, and
    (206) 957-7272                 Jenny series and also received notices from the Department of Justice
    fACSIMrLE:
                                   naming them as victims in the criminal case against Mr. Curtis.
    (206) 957-7273

                                      Our firms are contemplating a civil law suit against your client under
                                   18 U.S.C. 2255 and 18 U.S.C. 2252A(f). Under these federal civi!
                                   damages statutes, our clients are each entitled to a minimum of
    I N PORn AND:
    620 5.W. FIFTII AVENUE
                                   $150,000 in statutory damages plus litigation costs and attorney's fees.
    5UITE1125                      We are also entitled to punitive damages. Courts have been
    PORTLAND, OREGON               exceedingly generous in awarding civil remedies in our civil cases.
    97204
    TELEPHONE:
    (503) 222--0200                    Under current law which is being strengthened in legislation
    FACS!MrLE:                     currently pending in Congress (S. 2152 just passed the Senate
    (503) 248--0200
                                   unanimously last night and provides a number of enhancements for
                                   victims), our clients are entitled to receive $150,000 in statutory
                                   damages without a showing of actual damages or losses: If your client
                                   appeals, we are ready and eager to litigate in the circuit court and if we
                                   prevail there, we will also seek attorney's fees. We have received
                                   attorney fees in similar appellate cases.




l
      Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 6 of 24




I
    January 24 , 2018
    Page 2


           We typically receive between $150,000 and $180,000 for each client in
    negotiated settlements in these cases and are confident we will obtain, after litigation
    and any successful appeal, a judgment for upwards of $500,000+ in this case.
    Although we are ready, willing, and able to prosecute this civil action, we believe that it
    will benefit all sides to resolve this matter without litigation.

           If I do not hear from you within fourteen (14) days from the date of this letter, we
    will assume that your client is not interested in reaching an amicable resolution of this
    matter.

           Please advise if you no longer represent Mr. Curtis and forward this letter to your
    client or his current attorney.

           Thank you in advance for your attention to this matter.




    CLH:mds

    Cc: James Marsh, attorneys for Misty, Jessica, Casseopia of Lighthouse, Erika and
          Tori of Pink Heart Sisters, and Jenny
        Debbie Bianco, Co-counsel for Maureen of Lighthouse and Pia of Sweet Sugar
Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 7 of 24




                 EXHIBIT B
           Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 8 of 24



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2    235 Montgomery Street, Suite 1070
     San Francisco, CA 94104
3
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5
     Attorneys for Defendant
6    RANDALL CURTIS
7                                UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9
                                           OAKLAND DIVISION
10
     “AMY,” et al.,                               Case No. 19 Cv. 2184 PJH
11
                       Plaintiffs,                DEFENDANT RANDALL CURTIS’S
12
                                                  SECOND SET OF REQUESTS FOR THE
          v.                                      PRODUCTION OF DOCUMENTS AND
13
                                                  THINGS TO EACH PLAINTIFF
14   RANDALL CURTIS,

15                      Defendant.
                                                  Before the Honorable Phyllis J. Hamilton
                                                  Chief United States District Judge
16

17
     PROPOUNDING PARTY:              DEFENDANT RANDALL CURTIS
18
     RESPONDING PARTIES:             PLAINTIFF “AMY”
19                                   PLAINTIFF “ERIKA”
                                     PLAINTIFF “TORI”
20                                   PLAINTIFF “JENNY”
                                     PLAINTIFF “JESSICA”
21                                   PLAINTIFF “LILY”
                                     PLAINTIFF “SARAH”
22                                   PLAINTIFF “SALLY”
                                     PLAINTIFF “SKYLAR”
23                                   PLAINTIFF “SIERRA”
                                     PLAINTIFF “SAVANNAH”
24                                   PLAINTIFF “MAUREEN”
                                     PLAINTIFF “VIOLET”
25                                   PLAINTIFF “PIA”
                                     PLAINTIFF “MYA”
26
     SET NUMBER:                     TWO
27
            Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 9 of 24



1           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the express
2    agreement from Plaintiffs with respect to combining this Set Two of Requests for Production ion
3
     one document, Defendant Randall Curtis requests that each Plaintiff produce for inspection and
4
     copying all documents and things requested herein within thirty (30) days of service in
5
     accordance with the definitions and instructions set forth below. Production of documents and
6
     things shall be at Coleman & Balogh LLP, 235 Montgomery Street, Suite 1070, San Francisco,
7

8    CA 94104.

9                                             DEFINITIONS

10          In addition to the definitions set forth in the Federal Rules of Civil Procedure, the
11
     following definitions apply to each of the Requests, and are deemed to be incorporated in each of
12
     said Requests:
13
            1. “All” should be construed to include the collective as well as the singular and shall
14
     mean “each,” “any,” and “every.”
15
            2. “Any” shall be construed to mean “any and all.”
16

17          3. “Communication” means without limitation, oral or written communications of any

18   kind, such as electronic communications, e-mails, facsimiles, telephone communications,

19   correspondence, exchange of written or recorded information, or face-to-face meetings. The
20
     phrase “communication between” is defined to include instances where one party addresses the
21
     other party but the other party does not necessarily respond.
22
            4. “Date” means the exact day, month and year, if ascertainable, or the best available
23
     approximation, including any relationship to other known events (designate whether exact or
24

25
     approximate).

26

27
                                                      1
            Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 10 of 24



1           5. “Plaintiff” means each individual plaintiff as she identified herself in the Complaint
2    and First Amended Complaint, i.e., Amy, Erika, Tori, Sally, Jessica, Jenny, Lily, Sarah, Sierra,
3
     Skylar, Savannah, Maureen, Violet, Pia, and Mya.
4
            6. “Document” means without limitation, the original and all non-identical copies of all
5
     items subject to discovery under Rule 34 of the Federal Rules of Civil Procedure. This
6
     definition includes, without limitation, letters, correspondence, manuscripts, drafts, novels, short
7

8    stories, works of fiction, works of nonfiction, memoranda, legal pleadings, calendars, diaries,

9    travel records, summaries, records of telephone conversations, telegrams, notes, reports,

10   compilations, notebooks, work papers, graphs, charts, blueprints, books, pamphlets, brochures,
11
     circulars, manuals, instructions, ledgers, drawings, sketches, photographs, videotapes,
12
     audiotapes, screenshots, data files, film and sound reproductions, e-mails, internal or external
13
     web sites, compact discs, computer files and disks, sales, advertising and promotional literature,
14
     agreements, stored recordings, minutes or other records of meetings, all written or graphic
15
     records or representations of any kind, and all mechanical or Electronic Data, records or
16

17   representations of any kind.

18          7. “Electronic Data” includes, without limitation, the following:

19                  a. activity listings of electronic mail receipts and/or transmittals;
20
                    b. output resulting from the use of any software program, including, without
21
     limitation, word processing Documents, spreadsheets, database files, charts, graphs and outlines,
22
     electronic mail, GChat (or similar program) or bulletin board programs, SMS or text messages
23
     (including third party SMS services such as WhatsApp), operating systems, source code, PRF
24

25
     files, PRC files, batch files, ASCII files, and all miscellaneous media on which they reside and

26   regardless of whether said electronic data exists in an active file, a deleted file, or file fragment;

27
                                                        2
            Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 11 of 24



1                      c. any and all items stored on computer memories, hard disks, floppy disks,
2    CDROM, magnetic tape, microfiche, thumb drives, or in any other vehicle for digital data
3
     storage and/or transmittal, such as, but not limited to, a personal digital assistant, e.g.,
4
     Blackberry, Smart Phone, or similar device, and file folder tabs, and/or containers and labels
5
     appended to, or relating to, any physical storage device associated with each original and/or copy
6
     of all Documents requested herein.
7

8               8. “Including” is used to emphasize certain types of Documents requested and should not

9    be construed as limiting the request in any way.

10              9. “Person” or “Persons” is defined to mean any natural person, corporation, or
11
     partnership, proprietorship, joint venture, or any business, legal, or government entity,
12
     organization, or association.
13
                10. “Or” and “and” should be construed so as to require the broadest possible response.
14
     If, for example, a request calls for information about “A or B” or “A and B,” You should
15
     produce all information about any and all information about B, as well as all information about A
16

17   and B collectively. In other words, “or” and “and” should be read as “and/or.”

18              11. “Relating to,” “referring to,” “regarding,” or “with respect to” mean, without

19   limitation, the following concepts: discussing, describing, reflecting, dealing with, pertaining to,
20
     analyzing, evaluating, estimating, constituting, studying, surveying, projecting, assessing,
21
     recording, summarizing, criticizing, reporting, commenting, or otherwise involving, in whole or
22
     in part.
23
                12. “You” or “Your” mean the responding Plaintiff, together with all present and former
24

25
     agents, representatives, attorneys, or any other persons acting or purporting to act on behalf of

26   the responding Plaintiff.

27
                                                         3
            Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 12 of 24



1           13. You should construe negative terms to include the positive, and vice-versa. For
2    example, You should construe the word “preference” to mean preference or lack of preference.
3

4           14. Unless words or terms have been given a specific definition herein, each word or

5    term used herein shall be given its usual and customary dictionary definition.
6           15. Where it is necessary to bring within the scope of these Requests information that
7
     might otherwise be construed to be outside their scope, the use of a verb in any tense shall be
8
     recognized as the use of that verb in all other tenses.
9
            16. “Member of United States Congress” means any elected federal Congressman or
10
     Congresswoman, including the Congressman’s/Congresswoman’s staff and any other persons
11

12   acting or purporting to act on behalf of the Congressman/Congresswoman.

13          17. “Member of the United States Senate” means any elected federal Senator, including

14   the Senator’s staff and any other persons acting or purporting to act on behalf of the Senator.
15
                                              INSTRUCTIONS
16
            1. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, these Document
17
     requests are continuing in nature so that if You subsequently discover or obtain possession,
18
     custody, or control of any Document covered by these requests, You shall promptly make any
19

20
     such Document available to Defendant.

21          2. In producing Documents and other materials, You are to furnish all Documents or

22   things in Your possession, custody or control, regardless of whether such Documents or
23   materials are possessed directly by You or Your agents, investigators or by Your attorneys or
24
     their Employees, agents or investigators.
25
            3. Pursuant to Rule 34(b) of the Federal Rules of Civil Procedure, all Documents shall be
26
     produced in the same order as they are kept or maintained by You. All Documents shall be
27
                                                       4
           Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 13 of 24



1    produced in the file folder, envelope or other container in which the Documents are kept or
2    maintained. If for any reason the container cannot be produced, You should produce copies of
3
     all labels or other identifying marks which may be present on the container.
4
            4. Documents shall be produced in such fashion as to identify the office in whose
5
     possession they were located and, where applicable, the natural person in whose possession they
6
     were found and the business address of each Document(s) custodian(s).
7

8
            5. Documents attached to one another should not be separated. If any portion of any
9
     Document is responsive to any portion of the Document requests below, then the entire
10
     Document must be produced.
11

12
            6. If a Document once existed and subsequently has been lost, destroyed or is otherwise
13
     missing, You should provide sufficient information to identify the Document and state, in
14
     writing, the details, including whether the Document: a. is lost or missing; b. has been destroyed
15

16   and, if so, by whom at whose request; c. has been transferred or delivered, voluntarily or

17   involuntarily, to another person or entity and at whose request; and/or d. has been otherwise

18   disposed of.
19
            7. In each instance in which a Document once existed and subsequently is lost, missing,
20
     destroyed, or otherwise disposed of, explain the circumstances surrounding the disposition of the
21
     Document, including, but not limited to: a. the identity of the Person or entity who last possessed
22
     the Document; b. the date or approximate date of the Document’s disposition; and c. the identity
23

24
     of all Persons who have or had knowledge of the Document’s contents.

25          8. If any Document responsive to any of these requests is privileged, and the Document

26   or any portion of the Document requested is withheld based on a claim of privilege pursuant to
27
                                                      5
           Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 14 of 24



1    Rule 26(b )(5) of the Federal Rules of Civil Procedure, provide a statement of the claim of
2    privilege and any facts relied upon in support of that claim, including the following information:
3
     a. the reason for withholding the Document; b. the date of such Communication; c. the medium
4
     of such Communication; d. the general subject matter of such Communication (such description
5
     shall not be considered a waiver of Your claimed privilege); e. the identity of any Document that
6
     was the subject of such Communication and the present location of any such Document; and f.
7

8    the identity of the Persons involved in such Communication.

9
            9. Each Document requested herein should be produced in its entirety and without
10
     deletion, redaction or excisions, except as qualified by Instruction 8 above, regardless of whether
11

12   You consider the entire Document or only part of it to be relevant or responsive to these

13   Document requests. If You have redacted any portion of a Document, stamp the word

14   “REDACTED” beside the redacted information on each page of the Document which You have
15
     redacted. Any redactions to Documents produced should be identified in accordance with
16
     Instruction 8 above.
17
            10. All headings used in the Requests are for organizational purposes only, and are not
18

19   intended, and shall not be construed, to modify any request in any manner, and shall not be used

20   in any way to restrict or limit the scope of any request set forth beneath any particular heading.

21          11. Any document request that demands the production of “documents sufficient to
22
     show” requires You to produce only those documents necessary to provide all the information
23
     necessary to show, identify or describe the subject matter requested.
24
            12. If identical copies of a document are in the possession, custody or control of more
25
     than one natural person or other document custodian, a copy of that document shall be produced
26

27
     from each such natural person or other document custodian.
                                                   6
            Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 15 of 24



1            13. In instances where two or more exact duplicates of any document exist, the most
2    legible copy shall be produced.
3
             14. The fact that a document is in the possession of Plaintiffs, or is produced by another
4
     Person, does not relieve You of the obligation to produce all of Your copies of the same
5
     document, even if Your copies are identical in all respects to a document produced or held by
6
     another Person.
7

8            15. If You file a timely objection to any portion of a Request, definition or instruction,

9    provide a response to the remaining portion.

10           16. The time period to which these Requests refer (i.e., the “relevant period”) is from the
11
     date of the sexual abuse you allege in the Complaint to the present. If any document is undated
12
     and the date of its preparation cannot be determined, the document shall be produced if otherwise
13
     responsive to any of the Requests.
14
             17. All Documents shall be produced electronically, with hard copy documents produced
15
     in the form of searchable linked TIFF images and electronically stored information as native files
16

17   and/or searchable TIFF images for each document linked to the document’s associated metadata

18   and extracted text or OCR. All documents produced shall be produced as they are kept in the

19   ordinary course. You shall identify the source from which each document was produced,
20
     including, if applicable, the name of the individual or general files from which the document was
21
     produced. Documents that are segregated or separated from other documents whether by use of
22
     binders, files, sub-files, or by dividers, tabs, folders or any other method, shall be left so
23
     segregated or separated. All labels or markings on any such binders, files, sub-files, dividers,
24

25
     tabs or folders shall be produced. The custodian and source folder or file for each document

26   produced should be included in the appropriate metadata field.

27
                                                        7
           Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 16 of 24



1           18. All Documents produced should be Bates numbered sequentially, with a unique
2    number on each page, and with a prefix identifying the party producing the Document.
3
            19. Any alteration of a responsive document, including any marginal notes, handwritten
4
     notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts, revisions,
5
     modifications and other versions of a document is a responsive document in its own right and
6
     must be produced.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      8
           Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 17 of 24



1                                 REQUESTS FOR PRODUCTION
2    REQUEST 50. All documents reflecting any and all Communication You sent to any Member
3
     of the United States Congress related to amending 18 U.S.C. § 2255.
4
     REQUEST 51. All documents reflecting any and all Communication You sent to any Member
5
     of the United States Senate related to amending 18 U.S.C. § 2255.
6
     REQUEST 52. All documents reflecting any and all Communication You received from any
7

8    Member of the United States Congress related to amending 18 U.S.C. § 2255.

9    REQUEST 53. All documents reflecting any and all Communication You received from any

10   Member of the United States Senate related to amending 18 U.S.C. § 2255.
11
                                                 Respectfully submitted,
12
     DATED: October 29, 2020                     COLEMAN & BALOGH LLP
13
                                                         /s/ E A Balogh
14                                               By: ETHAN A. BALOGH
                                                 235 Montgomery Street, Suite 1070
15                                               San Francisco, CA 94104
                                                 Direct: 415.391.0441
16

17                                               Attorneys for Defendant
                                                 RANDALL CURTIS
18

19

20

21

22

23

24

25

26

27
                                                    9
           Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 18 of 24



1                                             PROOF OF SERVICE
2           I certify that today I caused a true and correct copy of the foregoing DEFENDANT
3
     RANDALL CURTIS’S SECOND SET OF REQUESTS FO THE PRODUCTION OF
4
     DOCUMENTS AND THINGS TO EACH PLAINTIFF to be electronically mailed (with
5
     Plaintiffs’ agreement) to counsel for Plaintiffs at the email addresses set forth below.
6
            John A. Kawai, CSBN 260120
7
            CARPENTER, ZUCKERMAN & ROWLEY
8           407 Bryant Circle, Suite F,
            Ojai, CA 93023
9           Email: jk@czrlaw.com

10          Deborah A. Bianco, Pro Hac Vice
            14535 Bel-Red Road, #201
11
            Bellevue, WA 98007
12
            Email: deb@debbiancolaw.com

13          Carol L. Hepburn, Pro Hac Vice
            200 First Avenue West, #550
14          Seattle, WA 98119
            Email: carol@hepburnlaw.net
15
     Dated: October 29, 2020                               /s/ E. A. Balogh
16
                                                           ETHAN A. BALOGH
17

18

19

20

21

22

23

24

25

26

27
                                                      10
Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 19 of 24




                 EXHIBIT C
             Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 20 of 24



 1 COLEMAN & BALOGH LLP
   ETHAN A. BALOGH, No. 172224
 2 235 Montgomery Street, Suite 1070
   San Francisco, California 94104
 3 Telephone Nos. (415) 391-0440
   Facsimile No. (415) 373-3901
 4 Email: eab@colemanbalogh.com

 5 Attorneys for Defendant
   RANDALL CURTIS
 6
                                      IN THE UNITED STATES DISTRICT COURT
 7
                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
     “AMY,” et al.,                                 )       No. 19 Cv. 2194 PJH
 9                                                  )
                      Plaintiffs,                   )
10                                                  )       DEFENDANT CURTIS’S FIRST
     v.                                             )       SET OF SPECIAL INTERROGATORIES
11                                                  )       TO EACH PLAINTIFF
     RANDALL CURTIS,                                )
12                                                  )       Before the Honorable Phyllis Hamilton
                      Defendant.                    )       United States District Judge
13                                                  )
                                                    )
14

15
     PROPOUNDING PARTY:                                         RANDALL CURTIS
16

17 RESPONDING PARTIES:                                          PLAINTIFF “AMY”
                                                                PLAINTIFF “ERIKA”
18                                                              PLAINTIFF “TORI”
                                                                PLAINTIFF “JENNY”
19                                                              PLAINTIFF “JESSICA”
                                                                PLAINTIFF “LILY”
20                                                              PLAINTIFF “SARAH”
                                                                PLAINTIFF “SALLY”
21                                                              PLAINTIFF “SKYLAR”
                                                                PLAINTIFF “SIERRA”
22                                                              PLAINTIFF “SAVANNAH”
                                                                PLAINTIFF “MAUREEN”
23                                                              PLAINTIFF “VIOLET”
                                                                PLAINTIFF “PIA”
24                                                              PLAINTIFF “MYA”
25 SET NUMBER:                                                  ONE (1)
26

27
28


                                                        1
               Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 21 of 24



 1            Pursuant to Federal Rule of Civil Procedure 33, and by express agreement with Plaintiffs respecting
 2 the service of Special Interrogatories on each Plaintiff in one set, Defendant Randall Curtis hereby propounds

 3 the following First Set of Special Interrogatories to Plaintiffs Amy, Erika, Tori, Jenny, Jessica, Lily, Sarah,

 4 Sally, Skylar, Sierra, Savannah, Maureen, Violet, Pia and Mya. It is hereby requested that Plaintiffs provide

 5 responses to the interrogatories below within thirty (30) days, pursuant to Federal Rule of Civil Procedure 33,

 6 at the offices of Coleman & Balogh LLP, 235 Montgomery Street, Suite 1070, San Francisco, CA 94104.

 7
                                                   DEFINITIONS
 8
              Unless the context indicates otherwise, the following defined words and phrases have the meanings
 9
     given:
10
              1. “PLAINTIFF” means each individual plaintiff as set forth in the Complaint and First Amended
11
     Complaint filed in this case: Amy, Erika, Tori, Jenny, Jessica, Lily, Sarah, Sally, Skylar, Sierra, Savannah,
12
     Maureen, Violet, Pia and Mya.
13
              2. “CURTIS” means Defendant Randall Steven Curtis.
14
                                         SPECIAL INTERROGATORIES
15
     SPECIAL INTERROGATORY NO. 1:
16
              Set forth the date, if any, on which PLAINTIFF personally learned about the existence of CURTIS.
17

18

19
     Dated: October 29, 2020                       Respectfully submitted,
20
                                                   /s/Ethan A. Balogh
21
                                                   ETHAN A. BALOGH
22
                                                   Attorneys for Defendant
23

24

25

26

27
28


                                                           2
               Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 22 of 24



 1
                                               PROOF OF SERVICE
 2
              I certify that today I caused a true and correct copy of the foregoing DEFENDANT RANDALL
 3
     CURTIS’S FIRST SECOND SET OF SPECIAL INTERROGATORIES TO EACH PLAINTIFF to be
 4
     electronically mailed (with Plaintiffs’ agreement) to counsel for Plaintiffs at the email addresses set forth
 5
     below.
 6
              John A. Kawai, CSBN 260120
 7
              CARPENTER, ZUCKERMAN & ROWLEY
 8
              407 Bryant Circle, Suite F,
 9
              Ojai, CA 93023
10
              Email: jk@czrlaw.com
11

12
              Deborah A. Bianco, Pro Hac Vice
13
              14535 Bel-Red Road, #201
14
              Bellevue, WA 98007
15
              Email: deb@debbiancolaw.com
16

17
              Carol L. Hepburn, Pro Hac Vice
18
              200 First Avenue West, #550
19
              Seattle, WA 98119
20
              Email: carol@hepburnlaw.net
21

22
     Dated: October 29, 2020                /s/ E. A. Balogh
23
                                            ETHAN A. BALOGH
24

25

26

27
28


                                                           3
Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 23 of 24




                 EXHIBIT D
      Case 4:19-cv-02184-PJH Document 142-1 Filed 01/19/21 Page 24 of 24


From:            Ethan A. Balogh
To:              Kotiya, Shailika (USACAN)
Cc:              Garcia, Julie (USACAN)
Subject:         Curtis
Date:            Thursday, September 17, 2020 7:19:00 PM
Attachments:     20.09.10 Curtis IOT MTS.pdf
                 20.09.09 EAB Decl.pdf
                 caseid=341187__de_seq_num=403__magic_num=12054211.pdf


Shailika,

Greetings. I hope this note finds you well in this most insane of years. On that note, I thought it
would appropriate to alert you to Plaintiffs’ counsel’s statements about you and your conduct in the
Curtis case. I think they mispresent the history and misrepresent what you said to them, at least in
writing, because I read all of the emails from discovery. I certainly find the plaintiffs’ use of Jim
Marsh’s quote from June 2019 to demonstrate his knowledge in June 2018 particularly malignant.

Their brief responds to mine, and I include it and my declaration as well. I don’t there’s anything
remotely controversial in either. And since the Plaintiffs’ brief demands Rule 5.1 notice now, please
accept my brief as Mr. Curtis’s Rule 5.1 Notice for the potential constitutional issues raised therein. I
am of course available to discuss if you’d like more detail.

Cliff Notes: Plaintiffs’ section 7 and Hepburn Declaration, and Defendant’s sections E & G and my
declaration are must reads. And I think you learn something interesting in section F.

I hope you’re both well, your families too. Stay healthy and safe.

EAB
